Citation Nr: 1206537	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-11 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a disability manifested by chest palpitations and pain, to include a panic and a cardiovascular disorder. 

3. Entitlement to a rating in excess of 10 percent for cervical spine disc disease at C5-C6.

4. Entitlement to a rating in excess of 10 percent for lumbar spine traumatic arthritis.

5. Entitlement to a rating in excess of 10 percent for left ankle traumatic arthritis.

6. Entitlement to a compensable rating for hemorrhoids.

7. Entitlement to a compensable rating for right ear hearing loss.

8. Entitlement to a compensable rating for left knee traumatic arthritis.

9. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1983 to       February 1984, and in the Navy from September 1989 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which in pertinent part, denied petitions to reopen claims for service connection for hypertension and a heart condition. 

In October 2009, the Veteran testified during a Travel Board hearing at the RO, before the undersigned Veterans Law Judge. A transcript of the proceeding is        of record. 

Thereafter, the Board issued a November 2010 decision reopening, but then denying on the merits the claims for service connection for hypertension and a heart condition. As to other matters then on appeal, the Board also denied service connection for high cholesterol. A remand was issued on remaining claims for increased rating for cervical spine disc disease, lumbar spine traumatic arthritis, left ankle traumatic arthritis, hemorrhoids, right ear hearing loss and left knee traumatic arthritis, as well as entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

The Veteran then appealed the Board's decision to the extent unfavorable involving claimed hypertension and a heart condition to the U.S. Court of Appeals for Veterans Claims (Court). In July 2011, the Court granted a Joint Motion for Remand by the Veteran's attorney and the Secretary of VA (parties), vacating the   November 2010 decision in part (where having denied service connection)           and remanding the contested claims back to the Board. These two claims for service connection are now before the Board. As for the claims the Board previously itself remanded in November 2010 to the RO (via the Appeals Management Center (AMC)) for increased ratings for service-connected disabilities, and a TDIU,         these matters remain under evidentiary development, and are not the subject of          any current appellate review or adjudication. However, as indicated in the remand section below, the Board is directing that the RO/AMC complete adjudication of these additional matters.  It is also noted that the issue regarding service connection for a heart condition has been recharacterized to better suit the appellant's interests as well as the concerns of the Joint Motion. 

In November 2011, the Veteran provided additional evidence consisting of medical records and newspaper clippings pertaining to an event from service, along with a waiver of RO initial consideration. The Board accepts the new evidence for inclusion in the record. See 38 C.F.R. §§ 20.800, 20.1304 (2011). 

Presently, the Board decides the claim for service connection for hypertension through a grant of benefits. The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via       the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 


FINDING OF FACT

Records show that the Veteran was scheduled for a VA consultation for hypertension in January 1999, within one-year of service discharge. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for hypertension. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The Court has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As indicated below the Board is granting the benefit sought on appeal of entitlement to service connection for hypertension. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Background and Analysis

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Moreover, certain chronic diseases, such as hypertension, may be presumptively service connected if manifested to a compensable degree in the first post-service year. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Where the presumption of service connection applies, the Veteran does not need to indicate by competent evidence that his or her claimed condition was incurred or aggravated in service, as required to establish direct service connection.

In this case, the Board previously denied the Veteran's claim for service connection for hypertension through issuance of a November 2010 decision. The Veteran appealed to the Court, which issued a July 2011 Joint Motion vacating the decision and remanding the claim to the Board. 

The Joint Motion reviews the Board's grounds for denial of the claim and in particular that involving a theory of presumptive service connection. The Joint Motion observes that under VA regulations, evidence of hypertension manifested to a compensable level (10 percent) within one year of service discharge would warrant service connection on a presumptive basis. See 38 C.F.R. §§ 3.307(a)(3), 3.309(a). The Board's November 2010 decision had found that the earliest entry noting hypertension was a May 2001 VA treatment record indicating "borderline hypertension." In the Board's analysis, this was more than one year after service discharge in April 1998, and thus not the basis for presumptive service connection. According to the Joint Motion, however, the parties had identified what appeared to be a January 1999 VA consultation request that described the Veteran as a "35 year-old with borderline hypertension." As this record was generated within one year of service discharge, it was deemed relevant to the issue of whether presumptive service connection applied. The Joint Motion directed that the Board address this evidence in connection with the Veteran's claim.

Having reviewed this item of evidence underscored by the Joint Motion, the Board presently is aware of the findings therein, and concludes there is sufficient basis for a grant of benefits in this case. Previously, the earliest available records of treatment for hypertension did not establish the condition itself, and a continuing VA treatment regimen until May 2001. On view of the record cited by the Court, there is a January 1999 VA request for consultation for "borderline hypertension."       There is no accompanying evidence that the consult was eventually carried out.  The record in question also indicates a possible diagnosis of borderline hypertension and lacks associated clinical findings to establish as a requirement of presumptive service connection regulations that the Veteran indeed manifested hypertension to a compensable level. See 38 C.F.R.  § 4.104, Diagnostic Code 7101 (rating criteria providing for the minimum 10 percent evaluation for hypertension, where diastolic pressure is predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control). This all notwithstanding, the aforementioned January 1999 VA record still provides the best indication yet of possible symptomatology within the qualifying one-year time period. There is no likelihood that further development would yield additional relevant information as well. The Board likewise views this evidence consistently with VA's doctrine of resolution of the benefit-of-the-doubt on a material issue in a manner favorable to the claimant, where the evidence is evenly balanced for and against service connection. See 38 C.F.R. § 3.102. 

Consequently, the Board will resolve reasonable doubt in the Veteran's favor and conclude that hypertension manifested to the requisite level within one year of service discharge. This having been established, a grant of the benefit sought            is indicated. 



ORDER

Service connection for hypertension is granted. 


REMAND

The Court's Joint Motion for Remand outlines the basis for further factual development of the record prior to reaching a new decision on the claim for service connection for a heart condition.

The Joint Motion at the outset indicates that the parties stipulated that after lengthy development and examination, the Veteran does not currently experience any heart condition. In so doing, the Joint Motion implicitly agrees with the Board's factual finding underlying its denial that the Veteran's recurrent complaints of chest palpitations and discomfort were never indicative of an actual diagnosable cardiovascular disability. This notwithstanding, the Joint Motion directs that            the Board now consider an alternate theory of recovery, namely, a VA psychological assessment to determine whether the Veteran's symptoms are related to a panic disorder. The Joint Motion cites to the holding of Clemons v. Shinseki,         23 Vet. App. 1, 6 (2009), under which the Board had "erred when it failed to       weigh and assess the nature of the current condition the appellant suffered when determining the breadth of the claim before it." According to the Joint Motion, although the record reflects that the Veteran does not experience a heart condition, the evidence otherwise suggests that the Veteran's chest palpitations and pain symptoms may be related to a panic disorder. In this regard, the Joint Motion cites to an August 1998 VA mental health examination report which actually noted the Veteran's symptoms of "chest pain, shortness of breath, palpitations, and trembling that occurs without warning" and noted that he should be "evaluated for panic disorder." Consequently, the Joint Motion requests that the Board order a new                 VA Compensation and Pension examination on whether the Veteran has a         panic disorder that is etiologically related to military service.

To comply with the Joint Motion, a VA exam will be so ordered.

The Board also finds based on new evidence the Veteran has directly provided following the Court's issuance of its Joint Motion that another VA cardiovascular examination would be helpful to ensure the record is complete. In October 2011,  the Veteran provided a copy of June and September 2011 electrocardiogram (EKG) studies, which showed some finding suggestive of an abnormal study. The Board therefore sees fit to order a VA exam to determine and nature and status of any heart condition that may currently manifest, following an evaluation and review of the record. 

As a final consideration, the Veteran previously had on appeal several claims for increased rating for service-connected disabilities and for a TDIU, which the Board remanded for further evidentiary development in November 2010.Thus far, there is indication that the RO/AMC has conducted most if not all of the requested development. However, the RO/AMC still has not readjudicated these additional claims, to include issuance of a Supplemental Statement of the Case (SSOC) should one or more claims remain denied. See 38 C.F.R. § 19.31 (2011). It follows that remand of these claims is warranted to request readjudication of these matters. 

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should contact the Gainesville VA Medical Center (VAMC) and obtain the Veteran's complete treatment records from that facility dated since January 2011. Then associate all records obtained with the claims file. 

2. The RO/AMC should schedule the Veteran for a        VA examination with a cardiologist as to the nature and etiology of a possible heart condition manifested by chest palpitations and pain. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed and all findings should be  set forth in detail. The VA examiner should then provide an opinion in response to the following inquiries:

* Does the Veteran presently experience any form of diagnosable clinical heart condition                     (as distinguishable from a psychological condition with attendant chest pain and discomfort)?              In providing this determination, the VA examiner should specifically consider prior September 1998 and December 2005 VA studies that ruled out clinical pathology.

* If there is a current heart condition, is the diagnosed condition at least as likely as not         (50 percent or greater probability) etiologically related to the Veteran's active military service? 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Also schedule the Veteran for a VA examination with a psychiatrist as to the nature and etiology of a possible panic disorder. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed and all findings should be  set forth in detail. The VA examiner should then provide an opinion in response to the following inquiries:

* Does the Veteran currently experience a panic disorder?

* If yes, is the diagnosed panic disorder the cause or source of the Veteran's symptoms of chest pain, shortness of breath, palpitations and trembling?

* If yes to both of these inquiries, is the diagnosed panic disorder at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's active military service? 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. The RO/AMC should then review the claims file.           If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,      11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the claim for service connection for a disability manifested by chest palpitations and pain, and claims for increased rating and a TDIU, based upon all additional evidence received. The RO/AMC is reminded of the  need to ensure completion of all previously specified development on the Veteran's increased rating and TDIU claims from the November 2010 Board remand prior to readjudication of these matters. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


